PER CURIAM:
The Supreme Court of the United States vacated our judgment in Starnes v. Schweiker, 715 F.2d 134 (4 Cir.1983) and remanded the case for further consideration in light of Heckler v. Ringer, 466 U.S. —, 104 S.Ct. 2013, 80 L.Ed.2d 622 (1984). See Heckler v. Starnes, — U.S. —, 104 S.Ct. 2673, 81 L.Ed.2d 870 (1984). We conclude that in the light of Ringer the judgment of the district court must be reversed.
In the instant ease the district court preliminarily enjoined the Secretary of Health and Human Services from implementing nationwide or regional caps on reimburse*218ment under Part B of the Medicare Program for computerized tomography (“CT”) scans until the Secretary had complied with the Administrative Procedure Act. It ruled that it had jurisdiction to grant such relief and that plaintiffs had made a prima facie showing that the caps were promulgated in violation of the rulemaking requirements of the Administrative Procedure Act. It resérved its judgment on the substantive and constitutional challenges to the validity of the caps.
In review of the jurisdictional question, we concluded that the district court had jurisdiction either under 28 U.S.C. § 1331 or under the mandamus statute, 28 U.S.C. § 1361. We recognized that United States v. Erika, 456 U.S. 201, 102 S.Ct. 1650, 72 L.Ed.2d 12 (1982), held that judicial review of Part B benefit amount determinations was barred by 42 U.S.C. § 1395ff, but we did not read Erika to construe § 1395ff to bar judicial review of the Secretary’s administration of the Part B program, as distinguished from the correctness of benefit determinations thereunder.
Ringer establishes that we misread Erika: Ringer decides that Starnes’ contention that there were procedural irregularities in the promulgation of the caps are so inextricably intertwined with a claim for benefits that any judicial review is barred by 42 U.S.C. § 1395ff. See Ringer, 466 U.S. at — n. 4, and —, 104 S.Ct. at 2018 n. 4, and 2021. It follows that the district court lacked jurisdiction under 28 U.S.C. §§ 1331 and 1361, and that the district court must dismiss the action for lack of subject matter jurisdiction.
REVERSED.